Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending and subsequently allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Lek on 9/9/22.
The application has been amended as follows: 
(a) Claim 1, line 7 after “vehicle;” please insert the following --detecting that the passenger is a child;--;
(b) Claim 1, line 8, change “a child” to --the child--;
(c) Claim 1, line 9, change “dynamically changing” to --expanding--;
(d) Claim 8, line 9 after “vehicle;” please insert the following --detect that the passenger is a child;--;
(e) Claim 8, line 11, change “a child” to --the child--;
(f) Claim 8, line 12, change “dynamically change” to --expand--;
(g) Claim 15, line 9 after “vehicle;” please insert the following --detect that the passenger is a child;--;
(h) Claim 15, line 11, change “a child” to --the child--;
(i) Claim 15, line 12, change “dynamically change” to --expand--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants arguments filed on 8/24/22 and interview held on 9/9/22, with respect to the newly added limitations to claims 1, 8 & 15, as set forth at least on pages 1-2, are considered persuasive and such limitations in combination, are not shown or rendered obvious by the prior art of record.  It is noted that the newly amended claim language is based on the subject matter found in para [0048] of the originally filed specification, and such subject matter, as is now claimed, is not taught, or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
September 9, 2022